DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10/20/20 is acknowledged.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 6 recites “a forming aperture having a first cross-sectional area, and wherein the food product outlet has a second cross-sectional area less than the first cross-sectional area.”  In contrast, applicant’s specification recites that the forming aperture has a cross-sectional area less than a cross-sectional area of the food product outlet [0048].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masse et al. (US 5,962,035).
Regarding Claim 1: Masse teaches a method of using a frozen food product dispensing machine, comprising:
producing, by the frozen food product dispensing machine, a frozen food product (see abstract)
dispensing, by the frozen food product dispensing machine, the frozen food product through a nozzle passage (Figs. 1 and 4, element 12) of a nozzle coupled to the frozen food product dispensing machine, wherein the nozzle defines a food product inlet fluidly coupled to the frozen food product dispensing machine and a food product outlet, and wherein the nozzle passage extends between the food product inlet and the food product outlet;
introducing, by a cleaning fluid source, a cleaning fluid into the nozzle passage through a cleaning fluid inlet in the nozzle (Fig. 6, element 48; col. 8. ll. 3-18), 
wherein the cleaning fluid inlet nozzle is fluidly coupled to the nozzle passage between the food product inlet and the food product outlet (see Fig. 6, element 48).
Regarding Claim 5:  Masse further teaches that the nozzle selectively couples to a protrusion (Fig. 1, element 14) of the frozen food product dispensing machine such that the nozzle can be removed from the frozen food product dispensing machine (col. 8, ll. 19-29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Masse et al. (US 5,962,035) as applied to claim 1 above, and further in view of Mueller (US 3,420,268).
Regarding Claim 2:  Masse teaches the elements of Claim 1, as discussed above.  Although Masse clearly teaches the dispensing spigot (see Fig. 1, element 14), Masse is silent as to a valve and valve passage as claimed.  However, it is well known to provide a valve and valve passage within a dispensing spigot to control the flow of the product.  For example, Mueller teaches an ice cream dispensing machine wherein the ice cream is flowed through a tubular member having a valve therein to regulate the flow (col. 1, ll. 40-42).  Mueller teaches that a valve member (Fig. 4, element 21) is moved from a sealing position to a dispensing position, wherein the valve member extends into a valve passage (element 11) fluidly coupled to a nozzle passage (element 22), wherein the valve member prevents flow of food product through the valve passage when the valve member is in the sealing position and permits flow of food product through the valve passage when the valve member is in the dispensing position (col. 2, ll. 24-35).  Therefore, it would have been obvious to provide the valve and valve passage within the dispensing spigot such that the valve member is moved during the dispensing of Masse in order to prevent and permit the flow of the food product, as taught by Mueller.
Regarding Claim 3:  Masse and Mueller teach the elements of Claim 2, as described above.  When combined with Mueller, Masse further teaches that the machine includes a 
Regarding Claim 4: Masse and Mueller teach the elements of Claim 3, as described above.  When combined with Mueller, Masse further teaches that the valve passage and the nozzle passage are substantially aligned (see Fig. 1).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Masse et al. (US 5,962,035) as applied to claim 1 above, and further in view of Dong et al. (US 2013/0279288).
Regarding Claim 6:  Masse teaches the elements of Claim 1, as discussed above.  Masse further teaches providing a top plate (Fig. 4, element 30) on the nozzle, to extend across the food product outlet, the top plate defining a forming aperture (element 32) having a first cross-sectional area, and wherein the food product outlet has a second cross-sectional area. It is noted that the top plate appears to be an integrally formed structure of the nozzle, and thus not coupled to the nozzle as a cap, as claimed.  However, Dong teaches a cap (Fig. 2, element 51) defining a forming aperture (Fig. 4, element 514) of a food product dispensing machine, the cap attachable to an outlet (Fig. 2, element 22) of the machine.  The cap, as a single structure, is selectively coupled to the machine nozzle [0047], which allows the shape of the product formed to be changed as desired.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Masse to provide the forming aperture within a cap that is coupled to the nozzle in order to selectively 
Masse does not expressly disclose that the food product outlet aperture cross section is smaller than the forming aperture, as claimed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Masse as such in order to allow more room for the introduction of the additional flavoring that is discussed in Masse (col. 13, ll. 6-12).
Regarding Claim 7:  Masse and Dong teach the elements of Claim 6, as discussed above.  Masse teaches that the nozzle selectively couples to a protrusion of the frozen food product outlet (see Fig. 1) such that the nozzle can be removed from the frozen food product dispensing machine.   Dong is cited for teaching the cap, and further teaches that it selectively couples to an outlet of the machine. In the combination of Masse and Dong, it would have been obvious to selectively couple the cap to the nozzle of Masse such that a choice of shape could be selected as desired. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masse et al. (US 5,962,035) as applied to claim 1 above, and further in view of Dong (US 2017/0347682).
Regarding Claim 8: Masse teaches the elements of Claim 1, as discussed above.  Masse does not expressly teach determining, by a controller, when a cleaning period has elapsed and introducing the cleaning fluid based on the determination. However, Dong teaches a method of cleaning an ice cream machine wherein a controller determines when a cleaning period has 
Regarding Claim 9: Masse teaches the elements of Claim 1, as discussed above.  Masse does not expressly disclose a controller determining when the dispensing machine is dispensing food product, and preventing the cleaning fluid source from introducing the cleaning fluid.  However, Dong teaches a method of cleaning an ice cream machine wherein a controller activates the dispensing operation and the cleaning operation [0046].  Dong teaches that the feeding of the raw materials to the freezing cylinder is stopped before cleaning is performed [0053-0058]. Thus, it is known in the art to avoid dispensing the food product while cleaning the machine.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Masse by determining if the machine is dispensing frozen food product and preventing the introduction of cleaning fluid if food product is dispensing, in order to avoid contamination of the food product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2006/104385 to Meeuwisse teaches a cleaning device for cleaning a dispensing aperture (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.N.C/Examiner, Art Unit 1714